DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claim recites an abstract idea without significantly more.
Step 1:  Claims 1-8 are directed to a non-transitory computer storage medium (i.e., a manufacture).  Claims 9-16 are directed to a computer implemented method (i.e., a process).  Claims 17-20 are directed to a system (“a machine”).  Thus, the claims fall within a statutory category of invention.
Step 2A, Prong 1:  Claim 1 is representative of the abstract limitations 
generating at least a first team dataset associated with a campaign dataset based on a received request, the first team dataset having a first team value, the campaign dataset having a campaign value; 
generating a first user profile associated with the first team dataset based on the first GUI selection, the first piece of electronic media, and the first commitment value, the first user profile having a first profile value; 
modifying each of the first profile value, the first team value, and the campaign value based at least in part on the first commitment value. 
The present invention is described as generally related to facilitating fundraising through the use of user-generated media on a competitive, “game-ified” platform (Specification [0003]).  Under the broadest reasonable interpretation, these limitations fall into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, because fundraising involves the transfer of money from donors to charities.  This falls under the sub-grouping of fundamental economic practices or principles.  Furthermore, the claim limitations fall under the sub-grouping of commercial or legal interactions since receiving and managing commitment values from users since relates to agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations.  Finally, the claim limitations also fall under the sub-grouping of managing personal behavior or relationships or interactions between people.  Fundraising is a social activity that involves interactions between donors and charities using a fundraising system.  Additionally, the inclusion and listing of fundraising using leaderboards makes fundraising even more social.  
Thus, the claims are directed to an abstract idea.
Step 2A, Prong 2:  The claims also recite the following additional elements that, for the reasons listed below, do not integrate the abstract idea into a practical application:
non-transitory computer storage medium, 
one or more computing devices;
one or more hardware processors;
receiving, from a first computing device, a first piece of electronic media, a first commitment value, and a first GUI selection that corresponds to the first team dataset ("receiving" data is merely insignificant extra-solution activity);
providing for display, to a second computing device, a first leaderboard GUI associated with the first team dataset and generated based at least in part on the modified campaign value, the modified first team value, and the modified first profile value (“providing” data is merely insignificant extra-solution activity);
The combination of these additional elements is no more than using generic computing components to apply the judicial exception, adding insignificant extra-solution activity to the judicial exception. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
Step 2B:  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed with respect to Step 2A, Prong 2, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in step 2B and does not provide an inventive concept.
non-transitory computer storage medium (Goranson, US 2010/0268769 A1, as it is well-known in the art, both servers and clients comprise at least … memory [0087]); 
one or more computing devices (Matt, US 4,295,831, the widespread use of computers in all aspects of daily life has become common place [C1:8-12]);
one or more hardware processors  (Goranson, US 2010/0268769 A1, as it is well-known in the art, both servers and clients comprise at least one processor [0087]); 
For the limitations that were considered insignificant extra-solution activity in Step 2A, they have been re-evaluated in Step 2B and are determined to be well-understood, routine, conventional activity per the evidence provided below:
receiving, from a first computing device, a first piece of electronic media, a first commitment value, and a first GUI selection that corresponds to the first team dataset ("receiving" data is merely insignificant extra-solution activity);
providing for display, to a second computing device, a first leaderboard GUI associated with the first team dataset and generated based at least in part on the modified campaign value, the modified first team value, and the modified first profile value (“providing” data is merely insignificant extra-solution activity);
Evidence of well-understood, routine and conventional activity per MPEP 2106.05(d)(II) court decisions:
Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).
iv. Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93
For these reasons, there is no inventive concept. The claim is not patent eligible.  Even when viewed as a whole, nothing in the claim adds significantly more to the abstract idea.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 6 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “leaderboard” in claims 6 and 14 is used by the claim to mean “a random selection of the first team dataset from the plurality of team datasets,” while the accepted meaning is “a board or list showing the names and scores of those who are doing best in a game, competition, etc.” (https://dictionary.cambridge.org/us/dictionary/english/leaderboard).  If the leaderboard is a random selection of teams rather than the best teams, the term “leaderboard” makes no sense.  The term is indefinite because the specification does not clearly redefine the term.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-5, 7-13, and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Skoog et al., US 2017/0132673 A1 (hereinafter Skoog).

Regarding Claim 1:  Skoog discloses a non-transitory computer storage medium storing computer-useable instructions that, when used by one or more computing devices, cause the one or more computing devices to perform operations comprising: 
generating at least a first team dataset associated with a campaign dataset based on a received request, the first team dataset having a first team value (Skoog, the team entity record (e.g. an update to the collective donation amount of the team) [0031]), the campaign dataset having a campaign value (Skoog, personal campaign dashboard 700 will provide several pieces of information for all users and provide a platform for an athlete or participant to promote their campaign involvement; this information includes a general summary 710 of the campaign involved, including tools to express an individual's involvement or personal perspective, and/or a summary of progress achieved 720 [0053]); 
receiving, from a first computing device, a first piece of electronic media (Skoog, referring now to FIG. 7, a general illustration of an individual or personal campaign dashboard 700 is provided; generally speaking, personal campaign dashboard 700 will provide several pieces of information for all users and provide a platform for an athlete or participant to promote their campaign involvement; this information includes a general summary 710 of the campaign involved, including tools to express an individual's involvement or personal perspective, and/or a summary of progress achieved 720 [0053]; some type of media 82 is created, which may include print advertising, video, social media posts, sound recordings, photographs, and any other mixed media type message desired by the users [0070]), a first commitment value (Skoog, selecting “donate” will bring to a pledge processing page 535 [0052]), and a first GUI selection that corresponds to the first team dataset (Skoog, it will be appreciated that each of these pages will be reached by selection of an appropriate control button or icon presented on the display [0049]); 
generating a first user profile associated with the first team dataset (Skoog, from this team page a user can click a join button 532 [0052]) based on the first GUI selection (Skoog, it will be appreciated that each of these pages will be reached by selection of an appropriate control button or icon presented on the display [0049]), the first piece of electronic media (Skoog, individual campaign dashboard 700 also provides comment area 730 for comments by donors, other athletes, friends, family members, or any other supporters; it is further contemplated that this area 730 could also include links to relevant social media pages, and related content [0055] and [Fig. 7]; some type of media 82 is created, which may include print advertising, video, social media posts, sound recordings, photographs, and any other mixed media type message desired by the users [0070]), and 
the first commitment value, the first user profile having a first profile value (Skoog, once example, of this initial process is generally shown in FIG. 4, which illustrates a initial sign-on screen 410; upon completion of the information required, the process moves to an initial screen 420, which lists several details for the user [0044]); 
modifying each of the first profile value, the first team value (Skoog, the system is then configured to track and identify these entities, as well as the ability to organize each entity in different categories and to manage the relationships between the various entities; in this manner, related information is easily updated and kept current; maintaining appropriate relationships will cause changes to any one of the entity records to automatically cause changes to related entity records; as one example, an athlete or participant record will often be related to a team record; changes to the entity record for the athlete (e.g. an update to donation amounts), will thus be easily reflected in the team entity record (e.g. an update to the collective donation amount of the team) [0031]), and 
the campaign value based at least in part on the first commitment value (Skoog, each dashboard typically contains information regarding a relevant campaign(s) for that entity, the campaign goals, and a graphical illustration showing the progress involved; in this manner, any time a dashboard is viewed, progress and results can be immediately seen; further, because information related to fundraising activities, and particularly the information related to the physical activities which are being utilized as the basis for fundraisers, are updated constantly and in real time, the progress indicator will also be continuously and virtually instantaneously updated; in this manner, an up-to-date indication of results is provided to anyone viewing the dashboard [0054]); and 
providing for display, to a second computing device, a first leaderboard GUI associated with the first team dataset and generated based at least in part on the modified campaign value, the modified first team value, and the modified first profile value (Skoog, the fundraising coordination system 10 requires, or benefits from, the communication with several related devices and systems; one exemplary communication structure is generally illustrated in FIG. 3; clearly, more sophisticated systems will be used, typically having network based computing capabilities and more complete communication capabilities; that said, it is contemplated that a computing device 300 will generally coordinate the overall activities of fundraising system 10; computing device 300 could be a stand-alone computer, a server, or a cloud-based application; those skilled in the art will recognize that there are many different ways to provide this overall coordination; as illustrated, computing device 300 is in communication with a network 320, such as the Internet; in addition, a user interface device 302 is also included, which may include a personal computer, laptop, or similar devices; user interface device 302 and computing device 300 could be contained within a single device, or could be separate; further, it is contemplated that system 10 would generally include at least one mobile device 304, and possibly a personal tracking device 306; mobile device 304 will generally take the form of a mobile phone, such as the iPhone from Apple, an Android-based phone, such as the Samsung Galaxy, or the Motorola Razor, the LGE G5; naturally, any other well-known computing devices could also be utilized. In a similar manner, personal tracking device 306 will generally include facilities to track activities of a user, whether this tracking is done via GPS, step counting, or other types of technologies which are capable of monitoring user activity; obviously, many well-known versions of mobile device 304 may have GPS capabilities, accelerometers, or other components which provide and the ability to track activity; thus, it is contemplated that the system could utilize tracking inputs from either mobile device 304 or personal tracking device 306, or both [0058] and [Fig. 3]; the display information outlined in FIG. 10 provides one example of a team dashboard 1012 which displays information related to the team activities and membership; in addition, FIG. 15 illustrates an alternative team dashboard 1512, as displayed on mobile device 304 [0058] and [Fig. 15]).  

Regarding Claims 2 and 10:  Skoog further discloses wherein the first leaderboard GUI presents at least a first dynamic GUI element associated with the first team dataset, the first dynamic GUI element being dynamically sized based on the modified first team value (Skoog, the system is then configured to track and identify these entities, as well as the ability to organize each entity in different categories and to manage the relationships between the various entities; in this manner, related information is easily updated and kept current; maintaining appropriate relationships will cause changes to any one of the entity records to automatically cause changes to related entity records; as one example, an athlete or participant record will often be related to a team record; changes to the entity record for the athlete (e.g. an update to donation amounts), will thus be easily reflected in the team entity record (e.g. an update to the collective donation amount of the team) [0031]).  

Regarding Claims 3 and 11:  Skoog further discloses wherein a plurality of team datasets associated with the campaign dataset is generated based on the received request, each team dataset of the plurality of team datasets having a corresponding team value (Skoog, the top teams 1230 and top individuals 1240 are each listed in respective sections of this overall leader board; in this manner, progress and achievements are easily displayed and disseminated by directing appropriate individuals to this page [0061] and [Fig. 12]).  

Regarding Claims 4 and 12:  Skoog further discloses wherein the first leaderboard GUI presents a plurality of dynamic GUI elements, each dynamic GUI element of the plurality of dynamic GUI elements being associated with a corresponding team dataset of the plurality of team datasets and being dynamically sized based on a modification of the corresponding team value (Skoog, the top teams 1230 and top individuals 1240 are each listed in respective sections of this overall leader board; in this manner, progress and achievements are easily displayed and disseminated by directing appropriate individuals to this page [0061] and [Fig. 12]).  

Regarding Claims 5 and 13:  Skoog further discloses wherein a plurality of leaderboard GUIs is generated based at least in part on the modified campaign value, each leaderboard GUI of the plurality of leaderboard GUIs being associated with one of the plurality of team datasets (Skoog, the top teams 1230 and top individuals 1240 are each listed in respective sections of this overall leader board; in this manner, progress and achievements are easily displayed and disseminated by directing appropriate individuals to this page [0061] and [Fig. 12]).  

Regarding Claims 7 and 15:  Skoog further disclose: 
generating a first profile GUI associated with the first team dataset based at least in part on the generated first user profile, the modified first profile value, and the modified first team value (Skoog, the top teams 1230 and top individuals 1240 are each listed in respective sections of this overall leader board; in this manner, progress and achievements are easily displayed and disseminated by directing appropriate individuals to this page [0061] and [Fig. 12]).  

Regarding Claims 8 and 16:  Skoog further disclose:  
generating a first challenge GUI associated with the first team dataset, the generated challenge GUI presenting at least the generated first profile GUI associated with the first team dataset (Skoog, FIG. 10 illustrates a team campaign setup tool 1000; in a manner somewhat similar to the individual campaign, tool 1000 also includes necessary tools to establish a team and to input a title, subtitle, start dates, goals, outline an impact and cause, and provide a team description; in addition, a team roster 1010 is provided, which lists existing members of the team, and also identifies those individuals who have made requests to join; this will involve the appropriate linking to entity records for each of the team members involved; in this manner, team rosters, and details of a team campaign can easily be managed [0058]).  

Regarding Claim 9:  Skoog disclose a computer-implemented method for facilitating fundraising campaigns, the method comprising: 
generating at least a first team dataset associated with a campaign dataset based on a received request, the first team dataset having a first team value (Skoog, the team entity record (e.g. an update to the collective donation amount of the team) [0031]), the campaign dataset having a campaign value (Skoog, personal campaign dashboard 700 will provide several pieces of information for all users and provide a platform for an athlete or participant to promote their campaign involvement; this information includes a general summary 710 of the campaign involved, including tools to express an individual's involvement or personal perspective, and/or a summary of progress achieved 720 [0053]); 
receiving, from a first computing device, a first piece of electronic media (Skoog, referring now to FIG. 7, a general illustration of an individual or personal campaign dashboard 700 is provided; generally speaking, personal campaign dashboard 700 will provide several pieces of information for all users and provide a platform for an athlete or participant to promote their campaign involvement; this information includes a general summary 710 of the campaign involved, including tools to express an individual's involvement or personal perspective, and/or a summary of progress achieved 720 [0053]; some type of media 82 is created, which may include print advertising, video, social media posts, sound recordings, photographs, and any other mixed media type message desired by the users [0070]), a first commitment value (Skoog, selecting “donate” will bring to a pledge processing page 535 [0052]), and a first GUI selection that corresponds to the first team dataset (Skoog, it will be appreciated that each of these pages will be reached by selection of an appropriate control button or icon presented on the display [0049]); 
generating a first user profile associated with the first team dataset (Skoog, from this team page a user can click a join button 532 [0052]) based on the first GUI selection (Skoog, it will be appreciated that each of these pages will be reached by selection of an appropriate control button or icon presented on the display [0049]), the first piece of electronic media (Skoog, individual campaign dashboard 700 also provides comment area 730 for comments by donors, other athletes, friends, family members, or any other supporters; it is further contemplated that this area 730 could also include links to relevant social media pages, and related content [0055] and [Fig. 7]; some type of media 82 is created, which may include print advertising, video, social media posts, sound recordings, photographs, and any other mixed media type message desired by the users [0070]), and the first commitment value, the first user profile having a first profile value (Skoog, once example, of this initial process is generally shown in FIG. 4, which illustrates a initial sign-on screen 410; upon completion of the information required, the process moves to an initial screen 420, which lists several details for the user [0044]); 
modifying each of the first profile value, the first team value (Skoog, the system is then configured to track and identify these entities, as well as the ability to organize each entity in different categories and to manage the relationships between the various entities; in this manner, related information is easily updated and kept current; maintaining appropriate relationships will cause changes to any one of the entity records to automatically cause changes to related entity records; as one example, an athlete or participant record will often be related to a team record; changes to the entity record for the athlete (e.g. an update to donation amounts), will thus be easily reflected in the team entity record (e.g. an update to the collective donation amount of the team) [0031]), and the campaign value based at least in part on the first commitment value (Skoog, each dashboard typically contains information regarding a relevant campaign(s) for that entity, the campaign goals, and a graphical illustration showing the progress involved; in this manner, any time a dashboard is viewed, progress and results can be immediately seen; further, because information related to fundraising activities, and particularly the information related to the physical activities which are being utilized as the basis for fundraisers, are updated constantly and in real time, the progress indicator will also be continuously and virtually instantaneously updated; in this manner, an up-to-date indication of results is provided to anyone viewing the dashboard [0054]); and 
providing for display, to a second computing device, a first leaderboard GUI associated with the first team dataset and generated based at least in part on the modified campaign value, the modified first team value, and the modified first profile value (Skoog, the fundraising coordination system 10 requires, or benefits from, the communication with several related devices and systems; one exemplary communication structure is generally illustrated in FIG. 3; clearly, more sophisticated systems will be used, typically having network based computing capabilities and more complete communication capabilities; that said, it is contemplated that a computing device 300 will generally coordinate the overall activities of fundraising system 10; computing device 300 could be a stand-alone computer, a server, or a cloud-based application; those skilled in the art will recognize that there are many different ways to provide this overall coordination; as illustrated, computing device 300 is in communication with a network 320, such as the Internet; in addition, a user interface device 302 is also included, which may include a personal computer, laptop, or similar devices; user interface device 302 and computing device 300 could be contained within a single device, or could be separate; further, it is contemplated that system 10 would generally include at least one mobile device 304, and possibly a personal tracking device 306; mobile device 304 will generally take the form of a mobile phone, such as the iPhone from Apple, an Android-based phone, such as the Samsung Galaxy, or the Motorola Razor, the LGE G5; naturally, any other well-known computing devices could also be utilized. In a similar manner, personal tracking device 306 will generally include facilities to track activities of a user, whether this tracking is done via GPS, step counting, or other types of technologies which are capable of monitoring user activity; obviously, many well-known versions of mobile device 304 may have GPS capabilities, accelerometers, or other components which provide and the ability to track activity; thus, it is contemplated that the system could utilize tracking inputs from either mobile device 304 or personal tracking device 306, or both [0058] and [Fig. 3]; the display information outlined in FIG. 10 provides one example of a team dashboard 1012 which displays information related to the team activities and membership; in addition, FIG. 15 illustrates an alternative team dashboard 1512, as displayed on mobile device 304 [0058] and [Fig. 15]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Skoog in view of Blass, US 2019/0147505 A1 (hereinafter Blass).

Regarding Claim 17:  Skoog further discloses a system comprising:  
one or more hardware processors (Skoog, a processor [Claim 8]); and 
generating at least a first team dataset associated with a campaign dataset based on a received request, the first team dataset having a first team value (Skoog, the team entity record (e.g. an update to the collective donation amount of the team) [0031]), the campaign dataset having a campaign value (Skoog, personal campaign dashboard 700 will provide several pieces of information for all users and provide a platform for an athlete or participant to promote their campaign involvement; this information includes a general summary 710 of the campaign involved, including tools to express an individual's involvement or personal perspective, and/or a summary of progress achieved 720 [0053]); 
receiving, from a first computing device, a first piece of electronic media (Skoog, referring now to FIG. 7, a general illustration of an individual or personal campaign dashboard 700 is provided; generally speaking, personal campaign dashboard 700 will provide several pieces of information for all users and provide a platform for an athlete or participant to promote their campaign involvement; this information includes a general summary 710 of the campaign involved, including tools to express an individual's involvement or personal perspective, and/or a summary of progress achieved 720 [0053]; some type of media 82 is created, which may include print advertising, video, social media posts, sound recordings, photographs, and any other mixed media type message desired by the users [0070]), a first commitment value (Skoog, selecting “donate” will bring to a pledge processing page 535 [0052]), and 
a first GUI selection that corresponds to the first team dataset (Skoog, it will be appreciated that each of these pages will be reached by selection of an appropriate control button or icon presented on the display [0049]); 
generating a first user profile associated with the first team dataset (Skoog, from this team page a user can click a join button 532 [0052]) based on the first GUI selection (Skoog, it will be appreciated that each of these pages will be reached by selection of an appropriate control button or icon presented on the display [0049]), the first piece of electronic media (Skoog, individual campaign dashboard 700 also provides comment area 730 for comments by donors, other athletes, friends, family members, or any other supporters; it is further contemplated that this area 730 could also include links to relevant social media pages, and related content [0055] and [Fig. 7]; some type of media 82 is created, which may include print advertising, video, social media posts, sound recordings, photographs, and any other mixed media type message desired by the users [0070]), and the first commitment value, the first user profile having a first profile value (Skoog, once example, of this initial process is generally shown in FIG. 4, which illustrates a initial sign-on screen 410; upon completion of the information required, the process moves to an initial screen 420, which lists several details for the user [0044]);
modifying each of the first profile value, the first team value (Skoog, the system is then configured to track and identify these entities, as well as the ability to organize each entity in different categories and to manage the relationships between the various entities; in this manner, related information is easily updated and kept current; maintaining appropriate relationships will cause changes to any one of the entity records to automatically cause changes to related entity records; as one example, an athlete or participant record will often be related to a team record; changes to the entity record for the athlete (e.g. an update to donation amounts), will thus be easily reflected in the team entity record (e.g. an update to the collective donation amount of the team) [0031]), and the campaign value based at least in part on the first commitment value (Skoog, each dashboard typically contains information regarding a relevant campaign(s) for that entity, the campaign goals, and a graphical illustration showing the progress involved; in this manner, any time a dashboard is viewed, progress and results can be immediately seen; further, because information related to fundraising activities, and particularly the information related to the physical activities which are being utilized as the basis for fundraisers, are updated constantly and in real time, the progress indicator will also be continuously and virtually instantaneously updated; in this manner, an up-to-date indication of results is provided to anyone viewing the dashboard [0054]); and
providing for display, to a second computing device, a first leaderboard GUI associated with the first team dataset and generated based at least in part on the modified campaign value, the modified first team value, and the modified first profile value (Skoog, the fundraising coordination system 10 requires, or benefits from, the communication with several related devices and systems; one exemplary communication structure is generally illustrated in FIG. 3; clearly, more sophisticated systems will be used, typically having network based computing capabilities and more complete communication capabilities; that said, it is contemplated that a computing device 300 will generally coordinate the overall activities of fundraising system 10; computing device 300 could be a stand-alone computer, a server, or a cloud-based application; those skilled in the art will recognize that there are many different ways to provide this overall coordination; as illustrated, computing device 300 is in communication with a network 320, such as the Internet; in addition, a user interface device 302 is also included, which may include a personal computer, laptop, or similar devices; user interface device 302 and computing device 300 could be contained within a single device, or could be separate; further, it is contemplated that system 10 would generally include at least one mobile device 304, and possibly a personal tracking device 306; mobile device 304 will generally take the form of a mobile phone, such as the iPhone from Apple, an Android-based phone, such as the Samsung Galaxy, or the Motorola Razor, the LGE G5; naturally, any other well-known computing devices could also be utilized. In a similar manner, personal tracking device 306 will generally include facilities to track activities of a user, whether this tracking is done via GPS, step counting, or other types of technologies which are capable of monitoring user activity; obviously, many well-known versions of mobile device 304 may have GPS capabilities, accelerometers, or other components which provide and the ability to track activity; thus, it is contemplated that the system could utilize tracking inputs from either mobile device 304 or personal tracking device 306, or both [0058] and [Fig. 3]; the display information outlined in FIG. 10 provides one example of a team dashboard 1012 which displays information related to the team activities and membership; in addition, FIG. 15 illustrates an alternative team dashboard 1512, as displayed on mobile device 304 [0058] and [Fig. 15]).  
Skoog fails to explicitly disclose 
a machine-readable hardware storage device coupled with the one or more hardware processors, the machine-readable hardware storage device storing instructions that, when executed by the one or more processors, cause the system to perform operations.
Blass teaches 
a machine-readable hardware storage device coupled with the one or more hardware processors, the machine-readable hardware storage device storing instructions that, when executed by the one or more processors, cause the system to perform operations (Blass, a non-transitory computer readable medium can be included having stored thereon instructions for causing one or more processing units to execute the above method [0042]).
Skoog discloses a fundraising coordination system which includes communication capacities with several different components or subsystems, including mobile devices and tracking devices, allows for fundraising activities to be carried out in an efficient and effective manner (Skoog [Abstract]).
Blass teaches a system and method for managing, creating, and conducting online personal or for-profit business fundraising campaigns (Blass [Abstract]).  Blass teaches that an exemplary embodiment of the present invention sets forth a system, method and computer program product for creating and managing online personal or for-profit business fundraising campaigns (Blass [Abstract]).  In one embodiment, a non-transitory computer readable medium can be included having stored thereon instructions for causing one or more processing units to execute a method (Blass [0042]).
It would have been obvious to one of ordinary skill in the art to combine the fundraising coordination system, including mobile devices and tracking devices as disclosed by Skoog with the a non-transitory computer readable medium can be included having stored thereon instructions as taught by Blass for causing one or more processing units to execute a method.

Regarding Claim 18:  Skoog further discloses wherein the first leaderboard GUI presents at least a first dynamic GUI element associated with the first team dataset, the first dynamic GUI element being dynamically sized based on the modified first team value (Skoog, the system is then configured to track and identify these entities, as well as the ability to organize each entity in different categories and to manage the relationships between the various entities; in this manner, related information is easily updated and kept current; maintaining appropriate relationships will cause changes to any one of the entity records to automatically cause changes to related entity records; as one example, an athlete or participant record will often be related to a team record; changes to the entity record for the athlete (e.g. an update to donation amounts), will thus be easily reflected in the team entity record (e.g. an update to the collective donation amount of the team) [0031]).  

Regarding Claim 19:  Skoog further discloses wherein a plurality of team datasets associated with the campaign dataset is generated based on the received request, each team dataset of the plurality of team datasets having a corresponding team value (Skoog, the top teams 1230 and top individuals 1240 are each listed in respective sections of this overall leader board; in this manner, progress and achievements are easily displayed and disseminated by directing appropriate individuals to this page [0061] and [Fig. 12]).  

Regarding Claim 20:  Skoog further discloses wherein the first leaderboard GUI presents a plurality of dynamic GUI elements, each dynamic GUI element of the plurality of dynamic GUI elements being associated with a corresponding team dataset of the plurality of team datasets and being dynamically sized based on a modification of the corresponding team value (Skoog, the top teams 1230 and top individuals 1240 are each listed in respective sections of this overall leader board; in this manner, progress and achievements are easily displayed and disseminated by directing appropriate individuals to this page [0061] and [Fig. 12]).

There are currently no prior art rejections against claims 6 and 14.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WERNER G GARNER whose telephone number is (571)270-7147. The examiner can normally be reached M-F 7:30-15:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WERNER G GARNER/            Primary Examiner, Art Unit 3715